Citation Nr: 0433843	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  03-08 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran served with the Army National Guard for several 
years and was ordered to active duty in the United States 
Army (Army) from September 1990 to August 1991 to support 
Operations Desert Shield/Storm.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Regional 
Office (RO) of the Department of Veterans' Affairs (VA) in 
Montgomery, Alabama.  In March 2004 the RO denied the 
appellant's claim of entitlement to service connection for 
lumbosacral strain.


REMAND

With regard to the claim for lumbosacral strain, the 
veteran's service medical records do not show treatment for, 
or a diagnosis of, a back disorder.  The veteran's separation 
examination report shows that his back was clinically 
evaluated as normal.  However, the veteran  did report 
recurrent back pain at the time of his examination in July 
1991 shortly before separation from service.  Also the  file 
contains numerous lay "buddy" statements from fellow 
service members who recall the veteran being treated for back 
pain.

The post-service medical evidence shows that the veteran 
began receiving treatment for back pain in 1994, 
approximately 3 years after separation from service.  No 
diagnosis was made at that time.  He was later diagnosed with 
lumbar spondylolisthesis.

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous examination in order to determine the 
nature, etiology, and extent of the veteran's disabilities.  
See 38 U.S.C.A. § 5103A (West 2002); Green v. Derwinski, 1 
Vet. App. 121 (1991).  In this case, the veteran has not been 
afforded a VA orthopedic back examination, nor has a VA 
etiological opinion been obtained.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC for the following actions:

1..The RO should schedule the appellant 
for a VA orthopedic examination of the 
veteran's back to determine the etiology 
of any current back disorder present.  
The examiner should express an opinion as 
to whether it is at least as likely as 
not (i.e., a likelihood of 50 percent or 
greater) that the diagnosed back disorder 
was initially manifested during the 
veteran's service.  The examiner should 
provide a complete rationale for the 
opinion expressed.  The claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
scheduled examination.

2.  After completion of the requested 
development, the RO should review the 
veteran's claim.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case, and 
be given the appropriate period of time 
within which to respond.  The case should 
then be returned to the Board for further 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required by the appellant until he receives further notice 
from the RO>

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




